Citation Nr: 1623795	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.
 
2.  Entitlement to service connection for a right wrist disorder.
 
3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease of the right ankle (right ankle disorder).

4.  Entitlement to service connection for a left great toe disorder.
 
5.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from June 1975 to October 1996, with periods of active duty for training in June 1979, August 1982, August 1992, and September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The appeal was remanded in December 2011 and June 2014 for further development.  In October 2014 the Veteran testified before the undersigned VLJ.  Transcripts of the May 2011 and October 2014 Board hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a lumbar spine disorder and a left great toe disorder, as well as the claim for an increased rating for a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An in-service left ankle sprain resolved without residual disability; a current left ankle disability was not incurred in service.

2.  An in-service right wrist sprain resolved without residuals; a current right wrist disability was not incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.6(a), 3.303 (2015).

2.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.6(a), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in October 2006 and January 2012.  The claims herein decided were last readjudicated in October 2012. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran contends that she currently suffers from a right wrist and left ankle disorder as residuals of injuries incurred during service.  She contends that the conditions remained symptomatic since service and have progressively worsened.  

The service treatment records show the Veteran twisted her left ankle in July 1979 while performing a four mile run during annual training.  A June 1987 report of medical examination noted that clinical examination of the feet, upper and lower extremities, revealed no abnormalities.  In August 1992, the Veteran injured her right wrist after her hand slipped while working on a file.  X-rays were negative for fracture.  She was diagnosed with wrist sprain and given a brace.   

After service, treatment records starting in 2007 reflect treatment for bilateral ankle pain and right wrist pain.  In December 2007 the Veteran complained of pain in the right wrist.  She denied a history of trauma.  In August 2008 she presented to the emergency room with complaints of left ankle pain having begun earlier that week.  She endorsed pain and swelling of the ankle for 30 years.  She denied a history of trauma.  VA treatment records up to 2012 noted ongoing treatment for wrist and ankle problems, including left ankle sprains in 2010 and 2011.  

As chronic left ankle and right wrist disabilities were not noted in service or for many years thereafter, the question in this case is whether the left ankle disorder or right wrist disability is etiologically related to service.  On this question, the preponderance of the evidence is against the claims.

On VA examination in July 2009, the examiner noted that the service treatment records showed that the Veteran twisted her left ankle in July 1979.  At that time, the impression was a sprain and follow up x-rays were negative.  X-rays of the left ankle in January 2008 revealed minimal soft tissue prominence near the lateral aspect of the ankle that could be from soft tissue trauma and talo calcaneal degenerative changes.  There was no evidence of acute fracture or dislocation.  The examiner diagnosed degenerative joint disease of the left ankle and opined that the disability was less likely as not caused by service.  The examiner based the opinion on the finding that there was no documentation of a chronic left ankle condition following the left ankle injury in 1979.  In this regard, on examination in June 1987, her left lower extremity was clinically evaluated as normal, and there was no evidence of treatment for the left ankle until after 2007.

Concerning the right wrist, the examiner noted that the Veteran injured her right wrist in August 1992 while pulling a file drawer and was treated for right wrist sprain.  A January 2008 radiographic study revealed intact joint spaces that were well preserved with no acute changes identified.  The examiner diagnosed right wrist strain that was less likely as not caused by service.  The examiner concluded that the Veteran did not develop a chronic right wrist disorder following the in-service injury, and there was no documentation of right wrist problems until 2007.  

The Board finds the VA examiner's opinions to be highly probative.  The opinions were based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinions provided.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current left ankle and right wrist disabilities to service.  

To the extent the Veteran believes that her current left ankle and right wrist disabilities are related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of left ankle and right wrist disabilities require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current left ankle and right wrist disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her left ankle and right wrist disabilities is not a competent medical opinion.

In summary, the most probative evidence indicates that the Veteran did not develop chronic left ankle and right wrist disabilities due to injuries incurred in service, and chronic left ankle and right wrist disabilities were not shown for many years thereafter, and there is no competent evidence linking the current right wrist or left ankle conditions to service.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has presented no competent evidence linking her current conditions to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a right wrist disability and left ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left ankle disorder is denied.
 
Service connection for a right wrist disorder is denied.


REMAND

The Veteran claims that she is entitled to an initial rating higher than 10 percent for her right ankle disability.  She also claims service connection for a left toe disorder, as well as a lumbar spine disability, to include as secondary to the right ankle condition. 

The most recent treatment records are from June 2012, approximately four years old.  At the October 2014 hearing, the Veteran testified that she had received treatment for the disorders at the VA Medical Center in Bay Pines, Florida (VAMC Bay Pines).  

Concerning the claim for an increased rating, the Veteran's right ankle disability was last examined in March 2012.  She has described her disability as progressively worse.  Accordingly, it is imperative that VA update the Veteran's VA treatment records, but also afford the Veteran an opportunity for a VA examination to determine the current severity of her service-connected right ankle disability.  Accordingly, a remand for an updated examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

To the extent the Veteran claims entitlement to service connection for a lumbar spine disability as secondary to the service-connected right ankle disorder, the severity of right ankle disorder is inextricably intertwined with her claim for service connection for a lumbar spine disability and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In November 1994, during annual training on active duty the Veteran injured her left big toe while exiting a van.  The injury was determined to have been incurred in the line of duty.  At the January 2011 hearing, the Veteran testified that the left great toe was symptomatic for nail problems.  VA treatment records document treatment for an ingrown toenail.  While a VA examiner in July 2009 diagnosed left great toe strain and bilateral pes planus that were less likely as not due to the in-service toe injury in 1994, the examiner did not address complaints pertaining to the left great toe nail.  Accordingly, on remand an opinion should be obtained to determine if the Veteran's left great toenail symptoms are residuals of the 1994 left great toe injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Bay Pines VAMC in Tampa, Florida, dated since June 2012.  All attempts to obtain these records must be documented in the claims file.

2.  The Veteran must be afforded VA examination to determine the current severity of the service-connected residuals of a right ankle fracture.  The claims file must be reviewed by the examiner.  All necessary tests are to be accomplished, including range of motion studies.  The examiner is asked to comment on whether any limitation of motion can be characterized as moderate or marked.  The examiner should identify all manifestations of the residuals of a right ankle fracture.  

3.  Schedule the Veteran for a VA examination to identify all current left toe disorders and to determine whether any disorder found is causally related to service.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion addressing the following:

a) Please identify residuals, if any, of an inservice injury involving the left great toe.  Do they entail residuals of a fracture, inability to bend the toe, arthritis, and/or involvement of the toenail? 

b) Is it at least as likely as not (50 percent or greater probability) that any current disability involving a residual of a toe injury of the left foot originated in service or is otherwise attributable to service or any event therein, including inservice trauma?  In forming this opinion, the VA examiner must consider the Veteran's lay reports of continued left toe symptoms since the in-service injury.  

A rationale for all opinions expressed should be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


